UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

        -v-                                                      No. 19-CR-881 (KMK)

 LEON KLEIN,                                               MOTION SCHEDULING ORDER

                               Defendant.


KENNETH M. KARAS, District Judge:

       At the Conference held before the Court on April 15, 2021, the Court adopted the
following briefing schedule:

        Defense motions will be due no later than October 4, 2021. The Government’s response
will be due no later than November 4, 2021, and Defendant’s reply will be due no later than
November 18, 2021.

       The Parties are reminded that there is a strict page limit of 25 pages.

SO ORDERED.

DATED:        May 3, 2021
              White Plains, New York
                                                     ____________________________________
                                                     KENNETH M. KARAS
                                                     UNITED STATES DISTRICT JUDGE
